Citation Nr: 1402154	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for idiopathic scoliosis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 27, 1969 to April 25, 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. Idiopathic scoliosis of the lumbosacral spine clearly and unmistakably existed prior to service but was not noted upon the Veteran's entry into service.

2. There is no clear and unmistakable evidence that the Veteran's preexisting idiopathic scoliosis of the lumbosacral spine was not aggravated by service; idiopathic scoliosis of the lumbosacral spine is related to active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a grant of service connection idiopathic scoliosis of the lumbosacral spine has been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

The Veteran seeks service connection for idiopathic scoliosis of the lumbosacral spine (scoliosis).  While growing up, the Veteran's entire left half of his body was smaller than his right, and his left leg was 3/4" shorter than his right.  As a result, his body tilted to the left while sitting, standing, and walking.  An October 1959 private treatment record notes that "there seems to be slight scoliosis of the spine."  An October 1960 treatment record notes that the Veteran had polio or congenital asymmetry.

He contends that his scoliosis was aggravated by his duties during active service. Considering all of the evidence of record, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted.  38 C.F.R. § 3.102 (2013).

Scoliosis is "an appreciable lateral deviation in the normally straight vertical line of the spine."  Dorland's Illustrated Medical Dictionary 1681 (32nd ed. 2012) (Dorland's).  While scoliosis may be congenital, it can also be caused or aggravated by certain diseases or events.  For example, scoliosis can be caused or aggravated by, among other things, the development of hip disease, improper posture, muscle paralysis, and rheumatism of the dorsal muscles.  Id.

Congenital or developmental "defects" are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  As a result, they automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396, 397 (2009); Terry v. Principi, 340 F.3d 1378, at 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  Service connection for a congenital disability, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).

In this case, it is unclear whether the Veteran's scoliosis is a congenital defect or not.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, since there is no evidence at all as to whether the Veteran's condition is a congenital defect or not, a state of relative equipoise has been reached, and the benefit of the doubt rule will be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  In light of the foregoing, the Board assumes that it is at least as likely as not that the Veteran's condition is not a congenital defect.  38 C.F.R. § 3.102 (2013).  As such, the Presumption of Soundness still applies.
Presumption of Soundness

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, the VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004). 

In this case, the Veteran's April 1968 enlistment examination did not note any back defects or conditions.  The record, however, shows by clear and unmistakable (obvious or manifest) evidence that the Veteran had a back condition prior to service.  38 C.F.R. § 3.3.04(b) (2013).

On a March 6, 1969 service treatment record (STR), it was noted that the Veteran was referred to the Ortho Clinic for evaluation of his leg length discrepancy.  Additionally, it noted that the left lower extremity was shorter and smaller than the right.  The Veteran was diagnosed with residual poliomyelitis.  A March 11, 1969 STR noted that the Veteran continued to have pain in his back and ankle.  A March 19, 1969 STR noted multiple complaints for the Veteran's legs and back, especially his left leg.

On a March 19, 1969 Physical Profile Record, it was noted that the Veteran had chronic low back pain.  This condition was deemed temporary and the Veteran was limited from crawling, stooping, running, jumping, prolonged standing or marching, and strenuous activity.  On his April 3, 1969 Report of Medical History, the Veteran noted that he had/has back trouble and wrote that "[My] [b]ack has always been weak especially in the past 5 years.  My spine is cracked.  I have always taken care of it by watching myself in the work that I did.  It gives me more trouble now than ever [sic] it hurts just about all the time."  On the Veteran's April 3, 1969 Report of Medical Examination, it was noted that his spine was abnormal and "idiopathic scoliosis of the lumbosacral spine, symptomatic," was listed.  The Veteran signed that there had been no change in his physical condition since his last medical examination.  The Board notes however that in his October 2010 Statement in Support of Claim, the Veteran stated that "On my Report of Medical Examination, I was told to sign the no change in my physical condition or I would have to stay in longer.  I knew I wouldn't be physically able to handle it, so I signed to escape the pain of what I could not do."

In an April 14, 1969 Medical Board Proceeding, it was noted that the Veteran had scoliosis, which existed prior to service (EPTS), and he was deemed medically unfit for induction or enlistment.  The medical board recommended that he be separated from service due to his "EPTS disability."

Having thus determined that the Veteran's scoliosis preexisted active service, in order to rebut the Presumption of Soundness, the Board must show by clear and unmistakable evidence (obvious and manifest) that an injury or disease was not aggravated by such service.  38 C.F.R. § 3.304(b) (2013).

Here, there is no clear and unmistakable evidence (obvious and manifest) that the Veteran's scoliosis was not aggravated by service.  In an October 2010 Compensation and Pension (C&P) Spinal Examination, the Veteran stated that he hurt his back in 1969 during basic training while "doing a lot of running and jumping and lifting."  He has not had surgery on his back but wears a brace on occasion.  X-rays of the Veteran were normal except for scoliosis.  The examiner's impression was scoliosis.  In the VA examiner's opinion, "[the Veteran's] current spine problems are a continuation of problems noted in the military."  The VA examiner did not address whether the Veteran's back condition was or was not aggravated by service.

As a result, the VA cannot meet its burden in showing by clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing back condition was not aggravated by service.  Id.  Thus, it is as likely as not that the Veteran's scoliosis was aggravated.  

Thus, the Presumption of Soundness has not been rebutted.  38 C.F.R. § 3.304(b) (2013).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2013).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In August 2010, the Veteran filed a claim for service connection for scoliosis.  In an October 2010 rating decision, the Veteran's claim was denied because there was no evidence that his condition permanently worsened as a result of service.  The Veteran timely perfected his appeal in a January 2013 VA Form 9.

Because the Veteran has a current back disability, the first element for service connection has been met.  Additionally, as noted above, because the Board failed to rebut the Presumption of Soundness, the in-service element for service connection, the second element, has been met.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  Finally, the October 2010 C&P examiner opined that "[the Veteran's] current spine problems are a continuation of problems noted in the military."  This meets the third element for service connection, a nexus between the claimed in-service disease and the present disability.  Davidson, 581 F.3d at 1316.  In light of the foregoing, service connection for scoliosis is warranted.


ORDER

Entitlement to service connection for idiopathic scoliosis of the lumbosacral spine is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


